WEBER, J.
This is an appeal from a judgment awarding plaintiff damages for injuries to his automobile. The ease is controlled by the decision in Metcalf v. Mellen, 192 Pac. 676, just decided.
The evidence is substantially the same as that in the Met-calf Case, and the issues are the same; the only additional assignment of error by appellant being that in the instruction regarding the measure of damages the jury were informed that the plaintiff was entitled to recover “the 1 reasonable value of the use of said car in the business of the plaintiff of which use, if any, he was deprived by the *44injuries complained of.” Tbe law was correctly stated in tbe instruction.
Tbe appellant calls attention to tbe fact that the evidence did not show that plaintiff’s business as a salesman was interfered with, or' that be suffered any damage by reason of being deprived of the use of tbe car, or that be personally was required to pay any money whatsoever in hiring another car. Respondent paid $125 to have his car repaired. It was shown that the car did not run after the accident as well as before. A competent witness testified that an accident by which the engine and vital machinery of an automobile are injured would depreciate the selling price of the car forty per cent, after all possible repairs had been made and that respondent’s car was worth $900 to $1,000 before the accident and $650 after all repairs had been made. The verdict was for $275.
The instruction should not have submitted to the jury an issue of the value of the use of the car, because there was no testimony upon that subject; but we do not think the jury could have been misled in any manner by this instruction. The verdict itself clearly indicates that the 2 jury allowed nothing for the loss of the use of the car. 'The error was not prejudicial, and it was properly disregarded by the trial court when overruling the motion for a new trial.
The judgment is therefore affirmed, with costs.
CORFMAN, C. J., and FRICK, GIDEON, and THURMAN, JJ., concur.